Case 2:17-cv-01649-JFC Document 37-1 Filed 03/29/19 Page 1 of 3




                      EXHIBIT 1
         Case 2:17-cv-01649-JFC Document 37-1 Filed 03/29/19 Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GERTRUDE MAE FLYNN, individually and                  Case No. 2:17-cv-01649-JFC
 on behalf of all others similarly situated,
                                                        Judge Joy Flowers Conti
                         Plaintiff,

         v.

 AIMBRIDGE HOSPITALITY, LLC,

                         Defendant.


                DECLARATION OF KELLY K. IVERSON IN SUPPORT OF
                 FINAL APPROVAL OF CLASS ACTION SETTLEMENT

        1.      I am a partner in the law firm of Carlson Lynch, LLP (hereinafter, “Carlson

Lynch”).

        2.      Carlson Lynch represents Plaintiff Gertrude Mae Flynn in this action.

        3.      I am personally familiar with the investigation, litigation, and proposed settlement

of this putative class action.

        4.      Notice to the proposed Class was published consistent with the terms of the Court’s

Preliminary Approval Order dated December 21, 2018 (Dkt. No. 33).

                a.      Notice was both mailed and emailed to the following organizations on

January 18, 2019:

                (i) Independent Living Research Utilization (ILRU); (ii) American Association of

People with Disabilities (AAPD); (iii) Paralyzed Veterans of America; (iv) Disabled American

Veterans; (v) Disability Rights Education & Defense Fund (DREDF); (vi) National Center on

Health, Physical Activity and Disability (NCHPAD); (vii) National Council on Independent

Living; (viii) National Disability Rights Network; (ix) The Consortium for Citizens with

Disabilities; (x) National Organization on Disability; (xi) National Brain Injury Association of
         Case 2:17-cv-01649-JFC Document 37-1 Filed 03/29/19 Page 3 of 3




America; (xii) Disability Rights Advocates; (xiii) Disabled Veterans National Foundation; and

(xiv) Spina Bifida Association of America.

               b.      Notice was mailed to the following organizations on January 18, 2019:

               (i) Disabled in Action; (ii) Association of Programs for Rural Independent Living;

(iii) United Cerebral Palsy; (iv) United Spinal Association; (v) Amputee Coalition; (vi) and

National Multiple Sclerosis Society.

       5.      The Notice was also published online commencing on January 18, 2019 at

www.aimbridgehospitalityadasettlement.com and remains posted to date.

       6.      The Notice apprised potential Class Members of the terms of the proposed

settlement, provided a toll free telephone number in the event they had any questions about the

proposed settlement, and instructed them regarding what to do if they elected to object to the

proposed settlement, among other things.

       7.      The deadline for objections to the proposed settlement was March 11, 2019.

       8.      There were no objections to the proposed settlement.

Under penalty of perjury, I declare that the above statements are true and correct.

Executed at Pittsburgh, Pennsylvania this 29th day of March, 2019.



                                                     /s/ Kelly K. Iverson
                                                     Kelly K. Iverson
